Citation Nr: 0922825	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability, to 
include cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the Veteran's 
claim for service connection for a neck disability, including 
a cervical spine disability.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in May 2009.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.


FINDING OF FACT

The Veteran likely has spondylosis/arthritis of the cervical 
spine that is attributable to his period of active military 
service.


CONCLUSION OF LAW

The Veteran has spondylosis/arthritis of the cervical spine 
that is the result of injury incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran has contended that he has a neck disability, 
including a cervical spine disability, as a result of a motor 
vehicle accident during service that caused severe whiplash 
and cervical strain.  The agency of original jurisdiction 
(AOJ) denied the Veteran's claim on the basis that an April 
2007 VA examiner found the Veteran's current disability to be 
more likely related to a post-service neck injury the Veteran 
suffered in 2002.

Relevant medical evidence consists of the Veteran's service 
treatment records, treatment records from both private 
treatment providers and the Veterans Health Care System of 
the Ozarks, and a VA examination conducted in April 2007.  
Review of the Veteran's service treatment records reflects 
that he was involved in a motor vehicle accident in February 
1979, in which his vehicle was rear-ended and his head struck 
the windshield.  The Veteran was treated on the day of the 
accident for complaints of neck and low back pain and 
paraspinal muscle spasm.  He was diagnosed with severe 
whiplash, acute cervical strain, and lower thoracic pain and 
was prescribed painkillers and a cervical collar.  
Radiological examination at the time was normal, and the 
Veteran was assigned to light duty while he recovered.  
Treatment notes from March and May 1979 reflect that the 
Veteran was seen on those occasions for complaints of ongoing 
neck and back pain following the accident.  No diagnoses were 
assigned at those visits.  At the Veteran's June 1981 
separation medical examination, he was found to have a normal 
spine.  On his June 1981 separation report of medical 
history, he responded "Yes" when asked if he had recurrent 
back pain, but his examiner noted on the form that the 
Veteran had no current disability.

Post-service treatment records reflect that the Veteran was 
seen in February 2002 by an orthopedic surgeon after 
suffering an injury to his cervical spine at work in January 
2002.  He was diagnosed with multi-level osteophytes and an 
acutely herniated disk at C5-6.  His treatment provider noted 
at that time that the Veteran had "widespread spondylosis" 
in the cervical spine that pre-existed the January 2002 work 
injury.  The Veteran underwent an anterior cervical 
discectomy and interbody fusion in February 2002 to treat the 
herniated disk.  Since that date, he has received ongoing 
treatment from both his private orthopedic surgeon and from 
the Veterans Health Care System of the Ozarks for management 
of cervical pain.  In particular, the Veteran's private 
treatment records reflect that the Veteran's pain has been 
found to emanate from the spondylosis in the cervical spine 
above and below the fused disk, not from the disk itself, as 
noted by the Veteran's private orthopedic surgeon in a 
September 2003 treatment note.  

The Veteran's orthopedic surgeon submitted a letter to the RO 
in January 2007.  In the letter, the physician noted that the 
Veteran had "pre-existent widespread spondylosis" at the 
time of his initial February 2002 treatment for a cervical 
spine injury.  The physician further noted that "pre-
existent trauma" was suspected as a cause of the pre-
existing spondylosis and that the only trauma the Veteran had 
incurred to his neck or cervical spine was the 1979 in-
service motor vehicle accident.

The Veteran was provided a VA examination in April 2007.  At 
that examination, the examiner noted that the Veteran 
complained of having had stiffness and pain in his neck since 
his in-service accident in 1979.  The examiner noted no 
ankylosis of the cervical spine and diagnosed the Veteran 
with degenerative arthritis and a herniated disk at C5-6, 
status post fusion surgery.  The examiner reviewed the 
Veteran's private orthopedist's January 2007 letter and 
opined that it was less likely than not that the Veteran's 
current cervical problems were related to the 1979 in-service 
injury.  The examiner concluded that the more likely cause of 
the current problems was the Veteran's 2002 post-service work 
injury.  

The Board acknowledges that the April 2007 VA report contains 
an opinion adverse to the Veteran's claim.  The Board finds, 
however, that the opinion offered by the Veteran's treating 
orthopedic surgeon in January 2007, combined with the 
treatment records from the Veteran's ongoing treatment with 
that physician, provides more convincing evidence as to the 
etiology of the Veteran's cervical spine 
spondylosis/arthritis.  To that end, the Board notes at the 
outset that the Veteran's private treatment provider is a 
specialist in orthopedic surgery and has provided treatment 
for the Veteran's cervical spine complaints from the time of 
the initial 2002 workplace injury to the present.  The Board 
notes in particular that the Veteran had "widespread 
spondylosis" that pre-existed the workplace injury.  
Radiological and magnetic resonance imagery testing confirmed 
this finding.  Later treatment records document that the 
physician found the Veteran's ongoing cervical pain to be 
related to his pre-existing spondylosis rather than to the 
2002 injury and subsequent spinal fusion surgery.  However, 
the April 2007 VA examiner noted in his opinion only that it 
was more likely that the 2002 work injury was the cause of 
the Veteran's cervical pain.  The VA examiner appears not to 
have considered in his report the private physician's 
findings, supported by the record, that the Veteran's current 
neck pain is related not to his 2002 workplace injury but to 
spondylosis, which the private physician linked to the 
Veteran's in-service injury.  The Board thus concludes that 
the July 2003 VA examiner's opinion is of lesser probative 
value than that of the Veteran's private orthopedic surgeon, 
who treated the Veteran for his 2002 injury and noted at that 
time that the Veteran had widespread spondylosis that pre-
existed the injury for which he underwent surgery in February 
2002.  

In sum, the Veteran has a current diagnosis of 
spondylosis/arthritis of the cervical spine that has been 
linked by competent and probative medical opinion to the in-
service whiplash injury the Veteran suffered in February 
1979.  Regardless of the negative VA opinion of the etiology 
of the Veteran's current cervical complaints, as addressed in 
the April 2007 VA medical opinion, the Board concludes that 
the January 2007 findings of the Veteran's treating 
orthopedic surgeon, combined with records of ongoing 
treatment the Veteran has received with that physician, 
substantiate the Veteran's contention that his current 
spondylosis/arthritis of the cervical spine is etiologically 
linked to the whiplash injury the Veteran incurred while on 
active duty in February 1979.  The Board thus finds that the 
competent and probative medical evidence supports a 
conclusion that the Veteran's current cervical 
spondylosis/arthritis is linked to his period of active duty.  
Resolving reasonable doubt in the Veteran's favor, it is 
likely that his current spondylosis/arthritis of the cervical 
spine is etiologically related to an injury the Veteran 
suffered while serving on active military duty.  38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).  Nevertheless, there is no 
medical nexus evidence linking the disk herniation at C5-6 to 
military service or to the spondylosis/arthritis.  The Board 
thus finds that service connection for spondylosis/arthritis 
of the cervical spine is warranted, but not for disc 
herniation at C5-6.

Finally, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  

In this respect, through February and March 2007 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letters.

By the March 2007 letter, information on an effective date 
and rating criteria was provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to the RO's notifications suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment both from private treatment providers and at VA.  
The Veteran was provided an examination.  Additionally, the 
Veteran and his representative have both submitted written 
argument, and the Veteran has testified before the 
undersigned Veterans Law Judge.  Otherwise, neither the 
Veteran nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for spondylosis/arthritis 
of the cervical spine is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


